UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6412


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN MARK RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:04-cr-00090-NCT-1; 1:11-cv-
00688-NCT-JEP)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Mark Richardson, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Mark    Richardson          seeks       to    appeal        the    district

court’s    order      accepting        the   recommendation            of     the       magistrate

judge and denying relief on his “Rule 36 Violation.”                                       Because

Richardson sought to challenge his sentence, the district court

construed the action as a successive motion under 28 U.S.C.A.

§ 2255     (West      Supp.     2012)    and       dismissed          the     action       because

Richardson failed to first obtain authorization from this court

to file a successive § 2255 motion.                       28 U.S.C.A. § 2255(h).                  The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.              28    U.S.C.        § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,    a     prisoner         satisfies          this    standard      by

demonstrating         that     reasonable          jurists          would     find       that     the

district       court’s      assessment       of     the    constitutional                claims    is

debatable      or     wrong.      Slack      v.     McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

                                               2
            We have independently reviewed the record and conclude

that     Richardson    has    not   made        the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would    not   aid   the   decisional

process.



                                                                    DISMISSED




                                    3